

114 S1044 IS: Access to Consumer Energy Information Act
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1044IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo enhance consumer access to electricity information and allow for the adoption of innovative
			 products and services to help consumers manage their energy usage.
	
 1.Short titleThis Act may be cited as the Access to Consumer Energy Information Act or the E-Access Act. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Energy.
		3.Consumer
		access to electric energy information
 (a)In generalThe Secretary shall encourage and support the adoption of policies that allow electricity consumers access to their own electricity data.
			(b)Eligibility for
 State energy plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—
 (1)in paragraph (16), by striking and after the semicolon at the end;
 (2)by redesignating paragraph (17) as paragraph (18); and
 (3)by inserting after paragraph (16) the following:
					
 (17)programs— (A)to enhance consumer access to and understanding of energy usage and price information, including consumers’ own residential and commercial electricity information; and
 (B)to allow for the development and adoption of innovative products and services to assist consumers in managing energy consumption and expenditures; and.
				(c)Voluntary
		guidelines for electric consumer access
 (1)DefinitionsIn this subsection:
					(A)Retail electric
 energy informationThe term retail electric energy information means—
 (i)the electric energy consumption of an electric consumer over a defined time period;
 (ii)the retail electric energy prices or rates applied to the electricity usage for the defined time period described in clause (i) for the electric consumer;
 (iii)the estimated cost of service by the consumer, including (if smart meter usage information is available) the estimated cost of service since the last billing cycle of the consumer; and
 (iv)in the case of nonresidential electric meters, any other electrical information that the meter is programmed to record (such as demand measured in kilowatts, voltage, frequency, current, and power factor).
						(B)Smart
 meterThe term smart meter means the device used by an electric utility that—
 (i)(I)measures electric energy consumption by an electric consumer at the home or facility of the electric consumer in intervals of 1 hour or less; and
 (II)is capable of sending electric energy usage information through a communications network to the electric utility; or
 (ii)meets the guidelines issued under paragraph (2).
						(2)Voluntary
		guidelines for electric consumer access
					(A)In
 generalNot later than 180 days after the date of enactment of this Act, subject to subparagraph (B), the Secretary shall issue voluntary guidelines that establish model standards for implementation of retail electric energy information access in States.
 (B)ConsultationBefore issuing the voluntary guidelines, the Secretary shall—
 (i)consult with—
 (I)State and local regulatory authorities, including the National Association of Regulatory Utility Commissioners;
 (II)other appropriate Federal agencies, including the National Institute of Standards and Technology;
 (III)consumer and privacy advocacy groups;
 (IV)utilities; (V)the National Association of State Energy Officials; and
 (VI)other appropriate entities, including groups representing commercial and residential building owners and groups that represent demand response and electricity data devices and services; and
 (ii)provide notice and opportunity for comment.
						(C)State and local
 regulatory actionIn issuing the voluntary guidelines, the Secretary shall, to the maximum extent practicable, be guided by actions taken by State and local regulatory authorities to ensure electric consumer access to retail electric energy information, including actions taken after consideration of the standard established under section 111(d)(17) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(17)).
					(D)Contents
						(i)In
 generalThe voluntary guidelines shall provide guidance on issues necessary to carry out this subsection, including—
 (I)the timeliness and specificity of retail electric energy information;
 (II)appropriate nationally recognized open standards for data;
 (III)the protection of data security and electric consumer privacy, including consumer consent requirements; and
 (IV)issues relating to access of electric energy information for owners and managers of multitenant commercial and residential buildings.
 (ii)InclusionsThe voluntary guide­lines shall include guidance that—
 (I)retail electric energy information should be made available to electric consumers (and third-party designees of the electric consumers) in the United States—
 (aa)in an electronic machine readable form, without additional charge, in conformity with standards developed through a voluntary, consensus-based, multistakeholder process;
 (bb)as timely as is reasonably practicable;
 (cc)at the level of specificity that the data is transmitted by the meter or as is reasonably practicable; and
 (dd)in a manner that provides adequate protections for the security of the information and the privacy of the electric consumer;
 (II)in the case of an electric consumer that is served by a smart meter that can also communicate energy usage information to a device or network of an electric consumer or a device or network of a third party authorized by the consumer, considers providing to the consumer or third-party designee, at a minimum, access to usage information (not including price information) of the consumer directly from the smart meter;
 (III)retail electric energy information should be provided by the electric utility of the consumer or such other entity as may be designated by the applicable electric retail regulatory authority;
 (IV)retail electric energy information of the consumer should be made available to the consumer through a website or other electronic access authorized by the electric consumer, for a period of at least 13 months after the date on which the usage occurred;
 (V)consumer access to data, including data provided to owners and managers of commercial and multifamily buildings with multiple tenants, should not interfere with or compromise the integrity, security, or privacy of the operations of a utility and the electric consumer;
 (VI)electric energy information relating to usage information generated by devices in or on the property of the consumer that is transmitted to the electric utility should be made available to the electric consumer or the third-party agent designated by the electric consumer; and
 (VII)the same privacy and security requirements applicable to the contracting utility under subclause (I)(dd) should apply to third-party agents contracting with a utility to process the customer data of that utility.
 (E)RevisionsThe Secretary shall periodically review and, as necessary, revise the voluntary guidelines to reflect changes in technology, privacy needs, and the market for electric energy and services.
					(d)Verification
		and implementation
				(1)In
 generalA State may submit to the Secretary a description of the data sharing policies of the State relating to consumer access to electric energy information for certification by the Secretary that the policies meet the voluntary guidelines issued under subsection (c)(2).
 (2)AssistanceSubject to the availability of funds under paragraph (3), the Secretary shall make Federal amounts available to any State that has data sharing policies described in paragraph (1) that the Secretary certifies meets the voluntary guidelines issued under subsection (c)(2) to assist the State in implementing section 362(d)(17) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)(17)).
				(3)Authorization
 of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for fiscal year 2016, to remain available until expended.